Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/23/2021 has been entered. Claim 1 is currently amended.  Claim 6 is cancelled.  Claims 1-5 and 7-9 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4-5, filed on 8/23/2021, with respect to 103 rejection has been fully considered and is persuasive.  However, the amendment necessitates new ground of rejection set forth in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sundgren et al (US 6261392 B1), in view of Lundstrom (US 6299709 B1), Guza (US 7266982 B1), Terziakin (US 7285761 B1), Tabata et al (US 20160102380 A1), and alternatively further in view of Wetzel (“Batch Hot Dip Galvanized Coatings”, ASM Handbook vol.5, 1994).
Regarding claim 1, Sundgren teaches a method for manufacturing quenched metal hollow casings of steel by blow-moulding [abstract].  “The hollow casing billet 6, which comprises what is a per se previously known steel material, is heated to quenching temperature, i.e. to a temperature above Ac3, whereby the steel material takes up an austenitic condition” (col.4 ln.18-22).  The claimed heating a steel pipe (hollow casings of steel) to a temperature above the austenitization temperature (AC3) of a respective steel alloy is expected.  Sundgren’s Fig. 1 shows hollow casing billet 6 corresponding to the claimed partially-shaped pipe.  The hollow part of the casing corresponds to the claimed cavity.  Fig. 1 also shows the nozzle inlet 15 corresponding to the claimed at least one inlet opening.
Sundgren teaches that “As illustrated in FIG. 1, the heated smooth hollow casing billet 6 is introduced between the halves of the moulding tool 2, 3 and these are pressed against each other to a position that produces an enclosed form. It is advantageous if the said halves of the moulding tool are pre-heated by means of heated medium flowing through channels 7, 8 so 
Sundgren teaches that “To thereafter achieve a cooling that is efficient for carrying out the quenching process, the hollow casing billet 6 is quickly cooled both on the outside and the inside. The quenching of the hollow casing billet 6 takes place in that the gas dominating the interior is, as illustrated in FIG. 1a, led out via nozzle 15''s outlet pipe 18 and replaced by a cooling gaseous medium, preferably air, that is introduced via nozzle 15's inlet pipe 17 as illustrated with the directional arrow in FIG. 2. At the same time, even the moulding tool's 1 halves 2, 3 are cooled by an essentially cooling medium, preferably water, being led through 
Sundgren teaches that “After the quenching has been completed, the cooling gaseous medium is led away out of the moulded hollow casing billet's 6 interior, as is illustrated in FIG. 2a, and the finished hollow casing billet is removed from the moulding tool, as illustrated in FIG. 3” (col.5 ln.22-27).  The claimed removing the pipe from the hot mold is expected.
Sundgren is silent about the temperature being 400-650 °C of the pre-heated pressurized medium and the hot mold.  However, Lundstrom teaches a method of hydroforming a blank with a closed profile in a partible tool by supplying a pressure fluid into the blank [col.1 ln.24-25].  “It can be an advantage to have the liquid pre-heated since its initial cooling effect will then be reduced. In this way, the liquid can be used to control the structure of the product. The liquid can be pre-heated to a temperature above the martensite forming temperature Ms("s" is subscript) and the resulting structure will be mainly bainite” [col.2 ln.16-21] and “The temperature of the pressure liquid can thus be from room temperature up to about 500°C” [col.2 ln.36-38], overlapping the claimed 400-650 °C of the pre-heated pressurized medium.  Thus, it would be obvious to modify Sundgren with Lundstrom by using a pressure fluid pre-heated up to 500 °C in order to reduce its initial cooling effect.  Guza teaches a method to form a workpiece (32, 132) into a useful product (28, 128) using a pressurized fluid (14) [abstract].  Guza teaches that to maintain an even temperature distribution with the body of the fluid to insure uniform heating of the part, dies 16, 18 may be heated by direct contact with the fluid 14 or 
Sundgren does not teach expressively that the cooling temperature of the pipe being 400-600 °C and above the martensite starting temperature (Ms) of the respective steel alloy.  However, Lundstrom teaches “It can be an advantage to have the liquid pre-heated since its initial cooling effect will then be reduced. In this way, the liquid can be used to control the structure of the product. The liquid can be pre-heated to a temperature above the martensite forming temperature Ms("s" is subscript) and the resulting structure will be mainly bainite” [col.2 ln.16-21].  This suggests the pipe temperature is the same of or close to the medium temperature of from room temperature up to about 500°C” [col.2 ln.36-38], overlapping the claimed 400-600 °C, so that a desired microstructure is set according to the medium temperature.
The recited “for internal high-pressure forming and hardening of galvanized pipes” is purpose or intended use preamble, and does not gain patentable weight if prior art teaches a steel pipe without structural difference for the purpose of galvanizing (see MPEP 2111.02).  The examiner submits that Sundgren’s steel pipe can be used for galvanizing without structure change.  Thus, this limitation can be expected.  Alternatively, Wetzel teaches that galvanized coatings are applied to iron and steel primarily to provide protection against corrosion of the base metal. Some major applications of hot dip galvanized coatings include structural steel [page 360 “Applications”].   Sundgren’s metal hollow casings of steel can be used as tubular 
Sundgren does not teach the claimed actively cooling by being blown or sprayed with a cooling medium to cool the pipe at a cooling speed of more than 20 K/s, after heating the pipe and before inserting the pipe into the internal high-pressure forming tool.  However, Terziakin teaches a hot forming system for metal workpieces and selective heating operation in order to prevent local over stretching that resulting fractures or overthinning at certain critical areas (such as 49 50), with “interval cooling of these areas of the blank 44 during or after current heating by spraying pulverized water with pressured air or pure air flow 45 toward those areas 46 for very short time cycles” [col.10 ln.19-41].  Fig. 6 shows the cooling stage 6B is after the heating stage 6A and before the forming stage 6C.  Thus, it would be obvious to modify Sundgren with Teriakin in order to prevent local over stretching that resulting fractures or overthinning at certain critical areas.  Tabata teaches a steel material treatment method comprising heating to a temperature range of the Ac3 point or higher, thereafter is cooling to a Ms point at a cooling rate equal to a critical cooling rate or more [0124].  The critical cooling rate is 80 °C/sec [0148], falling within the claimed 20 K/s.  This way, the structure of the austenite single phase is maintained without any occurrence of diffusion transformation [0125].  Therefore, it would be 

Regarding claim 2, Sundgren teaches removing the pipe from the hot mold as stated above.  After removing the pipe from the hot mold, the pipe is expected to be cooled by air to room temperature, since no further treatment is mentioned afterword as would have been recognized by one of ordinary skill.

Regarding claim 7, Sundgren teaches the thickness of the material is less than 3 mm [col.3 ln.27]; and the pipe is expected to be cooled by air as stated above.  This overlaps the claimed cooling by natural air if the thickness is 1 mm or less.

Regarding claim 8, Sundgren teaches “the invention is primarily intended for use with boron alloy carbonised steel or carbonised manganese steel to obtain the desired combination of hardness and rigidity” [col.8 ln.58-61].  Thus, the claimed hardenable boron/manganese steel is expected.

Regarding claim 9, Sundgren does not teach a metallic coating.  However, Wetzel teaches protective coating of zinc and zinc/iron compounds [page 360 col.1 ln.2-3], with advantage of “relatively slow rate of corrosion of zinc as compared with that of iron” [page 360 col.3 ln.7-8].  Thus, in order to achieve relatively slow rate of corrosion, it would be obvious to combine Wetzel with Sundgren and arrive at the claimed zinc coating.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sundgren et al (US 6261392 B1), in view of Lundstrom (US 6299709 B1), Guza (US 7266982 B1), Terziakin (US 7285761 B1), Tabata et al (US 20160102380 A1), and alternatively further in view of Wetzel (“Batch Hot Dip Galvanized Coatings”, ASM Handbook vol.5, 1994) as applied to claim 1, further in view of Amborn et al (US 6067831 A).
Sundgren in view of Lundstrom, Guza, Terziakin, Tabata and alternatively Wetzel teaches the method in claim 1 as stated above.
Regarding claim 3, Amborn teaches hydroforming process for forming a component from an elongate tubular blank [abstract].  Fig. 1 shows the hot molding step: “the tubular blank 14 is heated to a predetermined deformation temperature and the gas is supplied to the interior of the tubular blank at a pressure” [col.2 ln.66].   Amborn teaches that “the deformed blank may be removed from die 10 and inserted into a different die in which the subsequent hydroforming operation is performed. The different die may have the same or a different internal shape as the die 10” [col.5 ln.17-20]; and “a subsequent hydroforming operation may be performed in order that the cooled deformed blank 114 is further deformed to achieve the desired shape and dimensions of the finished component” [col.4 ln.63].  Therefore, the “subsequent hydroforming” is carried out in the claimed cold mold.  The “the desired shape and dimensions of the finished component” suggests that the claimed “the outer contour of the pipe after removal from the tool” is expected.  Therefore, in order to achieve the desired shape and dimensions of the finished component, it would be obvious to combine Amborn with Sundgren and arrive at the claimed limitation.

Regarding claim 4, Amborn teaches “a subsequent hydroforming operation may be performed in order that the cooled deformed blank 114 is further deformed to achieve the desired shape and dimensions of the finished component. This is diagrammatically shown in FIG. 2” [col.4 ln.63].  Amborn teaches that “In FIG. 2 it is assumed that the deformed blank 114 has shrunk on cooling and is still located within the die 10. A source 50 of a cold liquid is 

Regarding claim 5, Amborn teaches that “The temperature of the cold liquid is preferably between 10 to 80°C, and more preferably is about 20°C” [col.5 ln.10].  Applicant indicates the martensite start temperature is 400-600 °C [claim 1].  Thus, Amborn’s 10-80 °C is at least 50 °C below the martensite starting temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734